Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/01/2021 has been entered.
 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3-10, 12-20 have been considered but are moot because the new ground of rejection does not rely on all the reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. The newly added limitation is taught by the newly added reference Duso combined with Sherer and Yang (claim 17).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the 

Claim 1, 3-10, 12-16, 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. 2010/0223394 A1 to Sherer et al (“Sherer”) and US 5987621 A to Duso et al. (“Duso”).

As to claim 1, Sherer teaches a backup method of streaming system, comprising: configuring a first streaming device as a master streaming device (Fig. 11, ¶0086, generate a state of information at multiple stream servers), and configuring a second streaming device as an auxiliary streaming device (Fig. 1, ¶0022, stream servers); establishing a first communication mechanism between a first signal output device and the master streaming device, and transmitting data in accordance with the first communication mechanism (Fig. 1, logical group 104); establishing a second communication mechanism between the master streaming device and the auxiliary streaming device, and transmitting the data in accordance with the second communication mechanism (Fig. 1, 104); judging whether the signal source heartbeat packet is received by the master streaming device (¶0086, heartbeat protocol, dynamically executed between members); and configuring the second streaming device as the master streaming device, and configuring the first streaming device as the auxiliary streaming device if the signal source heartbeat packet is not received by the master streaming device (¶0092, heartbeat function detects the master stream server has failed, a new stream service master is elected), that includes transmitting a backup heartbeat packet to the auxiliary streaming device from the master streaming device (¶0088, ¶0092, ¶0098, the stream service master is a process that is used to allocate all resources associated with a stream session in order to deliver the stream successfully to the client, the new stream service master is elected and sessions continue).  

Sherer does not teach wherein the streaming system has a first signal output device, a first streaming device and a second streaming device, the first signal output device is electrically connected to the first streaming device, and the first streaming device is electrically connected to the second streaming device that includes transmitting a signal source heartbeat packet and an audio-visual signal source to the master streaming device from the first signal output device.
Duso teaches wherein the streaming system has a first signal output device, a first streaming device and a second streaming device, the first signal output device is electrically connected to the first streaming device, and the first streaming device is electrically connected to the second streaming device that includes transmitting a signal source heartbeat packet and an audio-visual signal source to the master streaming device from the first signal output device (Col. 4, ll. 1-35, one of the controller servers is designated as a master controller and the other is designated as a slave controller.  There is a three-second "heartbeat" signal sent over both channels of the internal Ethernet 26 from the master controller server to the slave controller server.  The heartbeat signal from the master controller server indicates whether or not the master controller server has any failure, such as a processor problem, severe enough that the slave controller server should assume master status.  The slave controller server assumes master status when it fails to receive the heartbeat signal from the master controller server within the three-second "heartbeat" interval or when the heartbeat signal from the master controller server indicates a failure severe enough that the slave server controller should assume master status.  The slave server assumes master status by recovering controller server ephemeral atomic state and then resuming control of the video file server, hardwired connection to the decoder rather than a capability for dynamically programming the network addresses of the stream servers.  When the decoder is hardwired directly to the video file server, there is no possibility of performing failover.  Col. 11, 48-68, The design of CMFS is guided by the following assumptions: (1) the majority of files in a video-on-demand system are large, on the order of a few hundred megabytes to a few tens of gigabytes; (2) access patterns are predominantly read-only; that is most files are accessed for real-time playback; and (3) most files are complete in that they contain interleaved audio and video, as opposed to having related audio and video data stored in two separate files).  In view of the teachings of Duso, it would have been obvious before the effective filing date of the invention to modify the teachings of Sherer.  The suggestion/motivation is digital video networks that stream digital video content to multiple clients, and more particularly, to techniques for stream control failover in such digital video networks
As to claim 3, Sherer and Duso teaches the backup method of streaming system of claim 1, wherein the auxiliary streaming device transmits a heartbeat packet response signal to the master 14streaming device after receiving the backup heartbeat packet (¶0139, using heartbeats for keep alive detection and election of masters within the group).  
As to claim 4, Sherer and Duso teaches the backup method of streaming system of claim 1, further comprising: judging whether the backup heartbeat packet is received by the auxiliary streaming device; and configuring the second streaming device as the master streaming device, and configuring the first streaming device as the auxiliary streaming device if the auxiliary streaming device judges that the backup heartbeat packet is not received (¶0086, ¶0092, deterring master has failed, a new stream service master is elected, clients program can communicate with streaming group).  
As to claim 5, Sherer and Duso teaches the backup method of streaming system of claim 1, the first signal output device is electrically connected to the first streaming device and the second streaming device through an audio-visual signal line (Duso, Col. 11, 48-68, The design of CMFS is guided by the following assumptions: (1) the majority of files in a video-on-demand system are large, on the order of a few hundred megabytes to a few tens of gigabytes; (2) access patterns are predominantly read-only; that is most files are accessed for real-time playback; and (3) most files are complete in that they contain interleaved audio and video, as opposed to having related audio and video data stored in two separate files),wherein the signal source heartbeat packet is periodically transmitted to the master streaming device by the first signal output device (¶0086, heartbeat is executed dynamically).
As to claim 6, Sherer and Duso teaches the backup method of streaming system of claim 1, further comprising: replacing the first signal output device by a second signal output device when the first signal output device is disabled (¶0091-0092, when the device has failed, a new device is elected therefore replacing the former device), wherein the first signal output device is electrically connected to the first streaming device through an audio-visual signal line, and the second signal output device is electrically connected to the second streaming device through another audio-visual signal line (Duso, Col. 4, ll. 1-35, one of the controller servers is designated as a master controller and the other is designated as a slave controller.  There is a three-second "heartbeat" signal sent over both channels of the internal Ethernet 26 from the master controller server to the slave controller server.  The heartbeat signal from the master controller server indicates whether or not the master controller server has any failure, such as a processor problem, severe enough that the slave controller server should assume master status.  The slave controller server assumes master status when it fails to receive the heartbeat signal from the master controller server within the three-second "heartbeat" interval or when the heartbeat signal from the master controller server indicates a failure severe enough that the slave server controller should assume master status.  The slave server assumes master status by recovering controller server ephemeral atomic state and then resuming control of the video file server, Col. 11, 48-68, The design of CMFS is guided by the following assumptions: (1) the majority of files in a video-on-demand system are large, on the order of a few hundred megabytes to a few tens of gigabytes; (2) access patterns are predominantly read-only; that is most files are accessed for real-time playback; and (3) most files are complete in that they contain interleaved audio and video, as opposed to having related audio and video data stored in two separate files).  
As to claim 7, Sherer and Duso teaches the backup method of streaming system of claim 6, wherein the first signal output device is judged to be disabled when the master streaming device fails to receive the audio-visual signal source  (¶0052, Fig. 11, ¶0091-0092, when the device has failed, a new device is elected therefore replacing the former device).    
As to claim 8, Sherer teaches the streaming system with backup mechanism, comprising: a first signal output device, which outputs a signal source heartbeat packet and an audio-visual signal source device (Fig. 11, ¶0086, generate a state of information at multiple stream servers, ¶0092); a first streaming device, which is  electrically connected to the first signal output device to transmit data between the first signal output device and the first streaming device, to transmit data between the first signal output device in accordance with a first communication mechanism, to receive the signal source heartbeat packet and the audio-visual signal source and to output the audio-visual signal source (Fig. 1, a logical group of stream servers which is selected based on the heartbeat packets to the client devices,; and a second streaming device, which is to transmit data between the first streaming device in accordance with a second communication mechanism device (¶0086, heartbeat protocol, dynamically executed between members,0092, heartbeat function detects the master stream server has failed, a new stream service master is elected). 
Sherer does not teach electrically connected to the first signal output device and the first streaming device in accordance with a first communication mechanism, to receive the signal source heartbeat packet and the audio-visual signal source and to output the audio-visual signal source; and a second streaming device, which is electrically connected to the first streaming device to transmit data including a backup heartbeat packet between the first streaming device and the second streaming device.  Duso teaches electrically connected to the first signal output device and the first streaming device in accordance with a first communication mechanism, to receive the signal source heartbeat packet and the audio-visual signal source and to output the audio-visual signal source; and a second streaming device, which is electrically connected to the first streaming device to transmit data including a backup heartbeat packet between the first streaming device and the second streaming device (Duso, Col. 4, ll. 1-35, one of the controller servers is designated as a master controller and the other is designated as a slave controller.  There is a three-second "heartbeat" signal sent over both channels of the internal Ethernet 26 from the master controller server to the slave controller server.  The heartbeat signal from the master controller server indicates whether or not the master controller server has any failure, such as a processor problem, severe enough that the slave controller server should assume master status.  The slave controller server assumes master status when it fails to receive the heartbeat signal from the master controller server within the three-second "heartbeat" interval or when the heartbeat signal from the master controller server indicates a failure severe enough that the slave server controller should assume master status.  The slave server assumes master status by recovering controller server ephemeral atomic state and then resuming control of the video file server, one of the controller servers is designated as a master controller and the other is designated as a slave controller.  There is a three-second "heartbeat" signal sent over both channels of the internal Ethernet 26 from the master controller server to the slave controller server.  The heartbeat signal from the master controller server indicates whether or not the master controller server has any failure, such as a processor problem, severe enough that the slave controller server should assume master status.  The slave controller server assumes master status when it fails to receive the heartbeat signal from the master controller server within the three-second "heartbeat" interval or when the heartbeat signal from the master controller server indicates a failure severe enough that the slave server controller should assume master status.  The slave server assumes master status by recovering controller server ephemeral atomic state and then resuming control of the video file server).  In view of the teachings of Duso, it would have been obvious before the effective filing date of the invention to modify the teachings of Sherer.  The suggestion/motivation is digital video networks that stream digital video content to multiple clients, and more particularly, to techniques for stream control failover in such digital video networks.
As to claim 9, Sherer and Duso teaches the streaming system with backup mechanism of claim 8, further comprising: a second signal output device, which is electrically connected to the second streaming device and outputs the signal source heartbeat packet (¶0092, heartbeat packet) and an audio-visual signal source (Duso, Col. 11, 48-68, The design of CMFS is guided by the following assumptions: (1) the majority of files in a video-on-demand system are large, on the order of a few hundred megabytes to a few tens of gigabytes; (2) access patterns are predominantly read-only; that is most files are accessed for real-time playback; and (3) most files are complete in that they contain interleaved audio and video, as opposed to having related audio and video data stored in two separate files).    
As to claim 10, Sherer and Duso teaches the streaming system with backup mechanism of claim 9, wherein the signal source heartbeat packet (¶0086, ¶0092, heartbeat packet) or an audio-visual signal source is transmitted to the first streaming device or the second streaming device through an audio-visual signal line (¶0092, Fig. 11, Col. 11, 48-68, The design of CMFS is guided by the following assumptions: (1) the majority of files in a video-on-demand system are large, on the order of a few hundred megabytes to a few tens of gigabytes; (2) access patterns are predominantly read-only; that is most files are accessed for real-time playback; and (3) most files are complete in that they contain interleaved audio and video, as opposed to having related audio and video data stored in two separate files).  
As to claim 12, Sherer and Duso teaches the streaming system with backup mechanism of claim 8, wherein the backup heartbeat packet is generated and output periodically by the first streaming device  (¶0038, triggers sent out periodically).  
As to claim 13, Sherer and Duso teaches the streaming system with backup mechanism of claim 9, wherein the first signal output device and the first streaming device are jointly taken as a master streaming system, and the second signal output device and the second streaming device are jointly taken as an auxiliary streaming system (Fig. 11, ¶0086, generate a state of information at multiple stream servers, Fig.  1, ¶0022, stream servers, SSS, SSM). 
As to claim 14, Sherer and Duso teaches the streaming system with backup mechanism of claim 13, wherein switching may be directly implemented between the master streaming system and the auxiliary streaming system when an anomaly of the signal source heartbeat packet or the audio-visual signal source is detected on the first streaming device or the second streaming device (Fig. 8A and 8B, ¶0016, ¶0030, involves playing out of the same digital video content to random access memory on two different stream servers and switching the interface in the event of a resource failure (anomaly)).  
As to claim 15, Sherer and Duso teaches the streaming system with backup mechanism of claim 8, wherein the first signal output device has a heartbeat packet generation unit, which is to generate and output periodically the signal source heartbeat packet (¶0038, ¶0102, ever time the sss comes up, it synchronizes with becomes aware of all local streams) 
As to claim 16, Sherer and Duso teaches the streaming system with backup mechanism of claim 8, wherein the first streaming device is to judge whether the first streaming device is normally connected with the 7first signal output device (Fig. 11)  or whether the first signal output device runs normally by the signal heartbeat packet.  
As to claim 18, Sherer and Duso teaches the backup method of streaming system of claim 1, the audio-visual signal source is broadcasted to an audio-visual player through the Internet (¶0023).  
As to claim 19, Sherer and Duso teaches the backup method of streaming system of claim 1, the master streaming device continuously implements media streaming while periodically transmitting the backup heartbeat packet to the auxiliary streaming device and judging whether the signal source heartbeat packet is received (¶0038, triggers sent out periodically).    
As to claim 20, Sherer and Duso teaches backup method of streaming system of claim 6, the first signal output device is disabled when the master streaming device fails to receive the audio-visual signal source(¶0091-0092, when the device has failed, a new device is elected therefore replacing the former device, a new stream service master is elected).  


Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sherer  and Duso as applied to claim 4 above, and further in view of U.S. Patent Pub. NO. 9973785 B1 to Yang et al. (“Yang”).

As to claim 17, Sherer and Duso teaches the backup method of streaming system of claim 4, wherein the step of configuring the second streaming device as the master streaming device, and configuring the first streaming device as the auxiliary streaming device is to implement if the auxiliary streaming device judges that the backup heartbeat packet is not received.  (¶0092, heartbeat function detects the master stream server has failed, a new stream service master is elected).  Sherer and Duso does not within the predetermined period, and the predetermined period is related to a size of a buffering area of audio-visual streaming. Yang teaches within the predetermined period, and the predetermined period is related to a size of a buffering area of audio-visual streaming (Yang Col. 20, ll. 3-19, based on the size of the segment, and a time for that size of a segment).  In view of the teachings of Yang, it would have been obvious before the effective filing date of the invention to modify the teachings of Sherer and Duso.  The suggestion/motivation would be to consistently deliver the same media content to all viewers.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE A KURIEN whose telephone number is (571)270-5694.  The examiner can normally be reached on M-F; 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on 571-272-1915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTINE A KURIEN/Examiner, Art Unit 2421  

/NATHAN J FLYNN/Supervisory Patent Examiner, Art Unit 2421